
	
		III
		111th CONGRESS
		1st Session
		S. RES. 333
		IN THE SENATE OF THE UNITED STATES
		
			November 4, 2009
			Mr. Isakson submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating each of Saturday, November 7,
		  2009, and Saturday, November 6, 2010, as National Wounded Warrior
		  Day.
	
	
		Whereas recognizing National Wounded Warrior
			 Day would embrace an already existing mindset of
			 remembrance for men and women alike that have served our Nation;
		Whereas the current conflicts in Iraq and Afghanistan have
			 seen many wounded warriors whose injuries grow more serious as the enemy
			 increases the use of improvised explosive devices;
		Whereas those disabled veterans who have served in
			 previous conflicts without any recognition and those disabled veterans who are
			 currently recovering remind us that we, as people and as a Nation, need to
			 thank and care for our disabled veterans; and
		Whereas the number of casualties after 8 years of the
			 current conflicts in Iraq and Afghanistan is over 4,000 and recognizing
			 National Wounded Warrior Day would ensure that the sacrifice of
			 wounded warriors would not be forgotten: Now, therefore, be it
		
	
		That the Senate—
			(1)designates each
			 of Saturday, November 7, 2009, and Saturday, November 6, 2010, as
			 National Wounded Warrior Day; and
			(2)encourages the
			 United States to honor our wounded warriors who have sacrificed their safety in
			 order to preserve our freedom.
			
